DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8 and 14 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive enough and is too broad.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
(1)    reference character “50” has been used to designate “player interface” and “player marketing module”.
(2)    reference character “52” has been used to designate “credit mechanism” and “reading device”.
(3)    reference character “625” has been used to designate “symbol mover” and “symbol mover module”.
(4)    reference character “626” has been used to designate “outcome evaluator”, “symbols evaluator”, “symbol evaluator”.
(5)    reference character “649” has been used to designate “winning combination data module” and “winning combinations data”.
(6)    reference character “852” has been used to designate “series” and “clear colors” (see [0124] of the published application).
(7)	FIG. 1 is objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels. Appropriate correction is required. 
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
In claim 2, “determine a fixed position or a random position for the movable symbol based on the random numbers” – the examiner submits that the closest portion of the specification that supports this matter is found in [0113] of the specification as filed which includes: 
When in use, the symbol selector 623 selects the symbols for display based on random numbers (or pseudo-random numbers) generated by a random number generator (RNG) 622 implemented by the processor 62 and symbols sets 642 stored in the memory 64 of the game controller 60, and a display controller 629 implemented by the processor 62 which controls the two displays 54A and 54B to display the selected symbols on each of the display areas of the video displays 54.

The examiner submits that it is apparent that this disclosure is insufficient.

In claim 3, “determine the one or more display positions in the second plurality of display positions randomly from an equally weighted table based on the random numbers” – the examiner submits that the closest portion of the specification that supports this matter is found in [0113] of the specification as filed which includes:
When in use, the symbol selector 623 selects the symbols for display based on random numbers (or pseudo-random numbers) generated by a random number generator (RNG) 622 implemented by the processor 62 and symbols sets 642 stored in the memory 64 of the game controller 60, and a display controller 629 implemented by the processor 62 which controls the two displays 54A and 54B to display the selected symbols on each of the display areas of the video displays 54.

The examiner submits that it is apparent that this disclosure is insufficient.

In claims 4 and 11, “determine the third plurality of display positions at least twice before a spin” – the examiner is unable to find any portions of the originally filed specification that relate to this subject matter.

In claim 5, “increment the multiplier in response to determining the second display position for the movable symbol” – the examiner submits that the closest portion of the specification that supports this matter is found in [0125] of the specification as filed which includes:
The movable symbol 856 is also a wild symbol. In particular, the elevator 856 is a two symbol display positions high wild symbol and carries an award multiplier which is incremented each time the elevator 856 is moved up along the ice wall.

The examiner submits that “an award multiplier which is incremented each time the elevator 856 is moved up along the ice wall” does not sufficiently support “increment the multiplier in response to determining the second display position for the movable symbol”. 

In claim 6, “determine the multiplier based on the random numbers irrespective of a particular display position of the movable symbol” – the examiner submits that the closest portion of the specification that supports this matter is found in [0083] of the specification as filed which includes: 
In some embodiments, when the movable symbol is being moved, an animation is shown on one or both of the two video displays. The movable symbol may be an animated symbol and may also be a wild symbol. The game controller increases a multiplier upon moving of the movable symbol.

The examiner submits that it is apparent that this disclosure is insufficient.

In claim 7 (and claim 20), “randomly determine the multiplier based on a wager level” – the examiner submits that the closest portion of the specification that supports this matter is found in [0083] of the specification as filed which includes: 
In some embodiments, when the movable symbol is being moved, an animation is shown on one or both of the two video displays. The movable symbol may be an animated symbol and may also be a wild symbol. The game controller increases a multiplier upon moving of the movable symbol.

The examiner submits that it is apparent that this disclosure is insufficient.

In claim 9 (and claim 15), “determining a fixed position or a random position for the different display position based on the random numbers” – the examiner submits that the closest portion of the specification that supports this matter is found in [0113] of the specification as filed which includes: 
When in use, the symbol selector 623 selects the symbols for display based on random numbers (or pseudo-random numbers) generated by a random number generator (RNG) 622 implemented by the processor 62 and symbols sets 642 stored in the memory 64 of the game controller 60, and a display controller 629 implemented by the processor 62 which controls the two displays 54A and 54B to display the selected symbols on each of the display areas of the video displays 54.

The examiner submits that it is apparent that this disclosure is insufficient.

In claim 10 (and claim 16), “randomly determining the one or more display positions of the second plurality of display positions from an equally weighted table based on the random numbers” – the examiner submits that the closest portion of the specification that supports this matter is found in [0113] of the specification as filed which includes:
When in use, the symbol selector 623 selects the symbols for display based on random numbers (or pseudo-random numbers) generated by a random number generator (RNG) 622 implemented by the processor 62 and symbols sets 642 stored in the memory 64 of the game controller 60, and a display controller 629 implemented by the processor 62 which controls the two displays 54A and 54B to display the selected symbols on each of the display areas of the video displays 54.

The examiner submits that it is apparent that this disclosure is insufficient.

In claim 12, “incrementing the multiplier in response to determining the third plurality of display positions” – the examiner submits that the closest portion of the specification that supports this matter is found in [0125] of the specification as filed which includes:
The movable symbol 856 is also a wild symbol. In particular, the elevator 856 is a two symbol display positions high wild symbol and carries an award multiplier which is incremented each time the elevator 856 is moved up along the ice wall.

The examiner submits that “an award multiplier which is incremented each time the elevator 856 is moved up along the ice wall” does not sufficiently support “increment the multiplier in response to determining the second display position for the movable symbol”. 

In claim 13 (and claim 19), “randomly determining the multiplier based on the random numbers irrespective of a particular display position of the movable symbol” – the examiner submits that the closest portion of the specification that supports this matter is found in [0083] of the specification as filed which includes: 
In some embodiments, when the movable symbol is being moved, an animation is shown on one or both of the two video displays. The movable symbol may be an animated symbol and may also be a wild symbol. The game controller increases a multiplier upon moving of the movable symbol.

The examiner submits that it is apparent that this disclosure is insufficient.

In claim 17, “determining the one or more display positions of the second plurality of display positions at least twice before a spin” – the examiner is unable to find any portions of the originally filed specification that relate to this subject matter.

In claim 18, “incrementing the multiplier in response to determining the different display position for the movable symbol” – the examiner submits that the closest portion of the specification that supports this matter is found in [0125] of the specification as filed which includes:
The movable symbol 856 is also a wild symbol. In particular, the elevator 856 is a two symbol display positions high wild symbol and carries an award multiplier which is incremented each time the elevator 856 is moved up along the ice wall.

The examiner submits that “an award multiplier which is incremented each time the elevator 856 is moved up along the ice wall” does not sufficiently support “incrementing the multiplier in response to determining the different display position for the movable symbol”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,922,920 (“the ‘920 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘920 Patent anticipate claims 1, 8 and 14 of the current application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 9-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 6, 9-10, 13, 15-16 and 19 include “the random numbers” – there is insufficient antecedent basis for these element. Note, the examiner submits that “one or more random numbers” does not provide sufficient antecedent basis for “the random numbers”.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 11-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0034234 to Berman et al. (“Berman”).

Regarding claim 1, Berman discloses:
A gaming system comprising (see at least FIG. 6A-6G and 7, and corresponding descriptions thereof): 
at least one display device providing a first plurality of display positions, and a second plurality of display positions; and (see at least FIG. 6A and the corresponding description thereof)
a game controller comprising at least one processor, and a memory storing a symbol set, a movable symbol, and instructions, which, when executed, cause the at least one processor to at least: (see at least [0083])
select a plurality of symbols from the symbol set based on one or more random numbers generated by a random number generator, (see at least [0084])
assign the plurality of symbols to the first plurality of display positions having a first graphical appearance and to the second plurality of display positions having a second graphical appearance different from the first graphical appearance, (see at least FIGS. 6A-6G and the corresponding description thereof, wherein in one example interpretation, referring to FIG. 6B, the symbol/symbol positions associated with “BAR” may be interpreted as the first graphical appearance of “letters” and the symbol/symbol positions associated with “9” and “7” may be interpreted as the second graphical appearance of “numbers”)
determine a first display position for the movable symbol from the first plurality of display positions, (see at least FIGS. 6A-6G and the corresponding description thereof, wherein the wild symbol moves from one position to another in various examples. Note, at least [0065] discloses that this wild symbol may move before, after, or during reel spins.) 
determine a second display position for the movable symbol from the second plurality of display positions, (see at least FIGS. 6A-6G and the corresponding description thereof, wherein the wild symbol moves from one position to another in various examples)
determine a third plurality of display positions, wherein the third plurality of display positions include one or more display positions in the second plurality of display positions that are determined to be changed from the second graphical appearance to the first graphical appearance and the first plurality of display positions, evaluate the plurality of symbols in the third plurality of display positions for a winning game outcome, and generate a payout amount in response to evaluating the plurality of symbols. (see at least FIGS. 6A-6G and the corresponding description thereof and [0042] and [0044], wherein after the wild symbol lands wherever it lands (and changes from a “number” to a symbol that includes “letters”, paylines (or a scatter symbol configuration) are reevaluated to determine whether any of the results provide a payout.)

Regarding claim 2, Berman discloses the elements of claim 1 as discussed above, and further discloses:
wherein the instructions, when executed, cause the at least one processor to determine a fixed position or a random position for the movable symbol based on the random numbers. (see at least [0045], [0074], [0084] and [0060])

Regarding claim 4, Berman discloses the elements of claim 1 as discussed above, and further discloses:
wherein the instructions, when executed, cause the at least one processor to determine the third plurality of display positions at least twice before a spin. (see at least FIGS. 6A-6G and the corresponding description thereof. Note, the claim includes “before a spin” and not “before any spin”. So in a scenario where a player plays many games (e.g., 20 games), when the wild symbol moves a few times (and thus paylines are reevaluated after said move), a third plurality of display positions are determined before the 20th reel spin)

Regarding claim 5, Berman discloses the elements of claim 1 as discussed above, and further discloses:
wherein the movable symbol includes a multiplier, and wherein the instructions, when executed, cause the at least one processor to increment the multiplier in response to determining the second display position for the movable symbol. (see at least FIGS. 6A-6G and the corresponding description thereof and more specifically, see at least FIG. 6A-6C, wherein the multiplier is “incremented” (illustrated using at least the “X” shown in FIG. 6C) by way of being shown in FIG. 6C and not being shown in FIG. 6B)

Regarding claim 8, Berman discloses:
A method of operating a game on a gaming system, the gaming system including at least one display device providing a first plurality of display positions and a second plurality of display positions, (see at least FIG. 6A and the corresponding description thereof) and a game controller comprising at least one processor and a memory storing a symbol set, a movable symbol, and instructions, which, when executed, cause the at least one processor to at least the game, the method comprising (see at least FIG. 6A-6G and 7, and corresponding descriptions thereof; and [0083]): 
selecting a plurality of symbols from the symbol set based on one or more random numbers generated by a random number generator; (see at least [0084])
assigning the plurality of symbols to the first plurality of display positions having a first graphical appearance and to the second plurality of display positions having a second graphical appearance different from the first graphical appearance; (see at least FIGS. 6A-6G and the corresponding description thereof, wherein in one example interpretation, referring to FIG. 6B, the symbol/symbol positions associated with “BAR” may be interpreted as the first graphical appearance of “letters” and the symbol/symbol positions associated with “9” and “7” may be interpreted as the second graphical appearance of “numbers”)
determining a different display position for the movable symbol displayed in the first plurality of display positions; (see at least FIGS. 6A-6G and the corresponding description thereof, wherein the wild symbol moves from one position to another in various examples. Note, at least [0065] discloses that this wild symbol may move before, after, or during reel spins.)
determining one or more display positions of the second plurality of display positions to assign the second graphical appearance; determining a third plurality of display positions, in response to determining the different display position for the movable symbol, from the one or more display positions of the second plurality of display positions and the first plurality of display positions; and evaluating the plurality of symbols in the third plurality of display positions for a winning outcome to make a payout. (see at least FIGS. 6A-6G and the corresponding description thereof and [0042] and [0044], wherein after the wild symbol lands wherever it lands (and changes from a “number” to a symbol that includes “letters”, paylines (or a scatter symbol configuration) are reevaluated to determine whether any of the results provide a payout.)

Regarding claim 9, Berman discloses the elements of claim 8 as discussed above, and further discloses:
further comprising determining a fixed position or a random position for the different display position based on the random numbers. (see at least [0045], [0074], [0084] and [0060])

Regarding claim 11, Berman discloses the elements of claim 8 as discussed above, and further discloses:
wherein determining the third plurality of display positions occurs at least twice before a spin. (see at least FIGS. 6A-6G and the corresponding description thereof. Note, the claim includes “before a spin” and not “before any spin”. So in a scenario where a player plays many games (e.g., 20 games), when the wild symbol moves a few times (and thus paylines are reevaluated after said move), a third plurality of display positions are determined before the 20th reel spin)

Regarding claim 12, Berman discloses the elements of claim 8 as discussed above, and further discloses:
wherein the movable symbol includes a multiplier, and further comprising incrementing the multiplier in response to determining the third plurality of display positions. (see at least FIGS. 6A-6G and the corresponding description thereof and more specifically, see at least FIG. 6A-6C, wherein the multiplier is “incremented” (illustrated using at least the “X” shown in FIG. 6C) by way of being shown in FIG. 6C and not being shown in FIG. 6B)

Regarding claim 14, Berman discloses:
A non-transitory computer-readable medium (see at least [0020]) comprising (see at least FIG. 6A-6G and 7, and corresponding descriptions thereof) a symbol set, a movable symbol, and one or more sequences of instructions, for conducting a game on a gaming system including at least one display device providing a first plurality of display positions, and a second plurality of display positions (see at least FIG. 6A and the corresponding description thereof), and a game controller, the one or more sequences of instructions, which, when executed, cause the game controller to: (see at least [0083])
assign a plurality of symbols selected from the symbol set based on one or more random numbers generated by a random number generator to the first plurality of display positions having a first graphical appearance and to the second plurality of display positions having a second graphical appearance different from the first graphical appearance; (see at least FIGS. 6A-6G and the corresponding description thereof and [0084], wherein in one example interpretation, referring to FIG. 6B, the symbol/symbol positions associated with “BAR” may be interpreted as the first graphical appearance of “letters” and the symbol/symbol positions associated with “9” and “7” may be interpreted as the second graphical appearance of “numbers”)
determine for the movable symbol a different display position in the second plurality of display positions when the movable symbol is in the first plurality of display positions; (see at least FIGS. 6A-6G and the corresponding description thereof, wherein the wild symbol moves from one position to another in various examples. Note, at least [0065] discloses that this wild symbol may move before, after, or during reel spins.)
determine, in response to determining the different display position for the movable symbol, one or more display positions of the second plurality of display positions to change from the second graphical appearance to the first graphical appearance and to be added to the first plurality of display positions resulting in a third plurality of display positions; evaluate the plurality of symbols in the third plurality of display positions; and generate a game outcome in response to evaluating the third plurality of display positions. (see at least FIGS. 6A-6G and the corresponding description thereof and [0042] and [0044], wherein after the wild symbol lands wherever it lands (and changes from a “number” to a symbol that includes “letters”, paylines (or a scatter symbol configuration) are reevaluated to determine whether any of the results provide a payout.)

Regarding claim 15, Berman discloses the elements of claim 14 as discussed above, and further discloses:
wherein the one or more sequences of instructions, when executed, cause the game controller to perform the step of determining a fixed position or a random position for the different display position based on the random numbers. (see at least [0045], [0074], [0084] and [0060])

Regarding claim 17, Berman discloses the elements of claim 14 as discussed above, and further discloses:
wherein the one or more sequences of instructions, when executed, cause the game controller to perform the step of determining the one or more display positions of the second plurality of display positions at least twice before a spin. (see at least FIGS. 6A-6G and the corresponding description thereof. Note, the claim includes “before a spin” and not “before any spin”. So in a scenario where a player plays many games (e.g., 20 games), when the wild symbol moves a few times (and thus paylines are reevaluated after said move), a third plurality of display positions are determined before the 20th reel spin)

Regarding claim 18, Berman discloses the elements of claim 14 as discussed above, and further discloses:
wherein the movable symbol includes a multiplier, wherein the one or more sequences of instructions, when executed, cause the game controller to perform the step of incrementing the multiplier in response to determining the different display position for the movable symbol. (see at least FIGS. 6A-6G and the corresponding description thereof and more specifically, see at least FIG. 6A-6C, wherein the multiplier is “incremented” (illustrated using at least the “X” shown in FIG. 6C) by way of being shown in FIG. 6C and not being shown in FIG. 6B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715